Citation Nr: 0425545	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  99-05 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar strain 
with disk protrusion at L4-5, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for 
acromioclavicular decompression and distal clavicle 
resection, right shoulder with chronic recurrent pain, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran provided testimony at a hearing before RO 
personnel in May 1999.  A transcript of this hearing has been 
associated with the claims folder.

In July 2003, the Board remanded this case for additional 
development.  Unfortunately, for the reasons given below, 
another remand is required.

In a statement received in February 2004, the veteran raised 
a new service connection claim and an earlier effective date 
claim.  These claims are REFERRED to the RO for appropriate 
action, as they are not currently matters on appeal.


REMAND

The primary reason for remanding this claim again is that the 
veteran, in a March 2004 statement, indicated that although 
he occasionally received VA treatment, the majority of his 
treatment for the claimed conditions was through private 
physicians or at Maxwell Air Force Base.  It is clear from a 
review of the file that substantial medical records are 
missing.  The RO should ask the veteran to identify all VA 
and non-VA health care providers where he has received 
treatment for his disabilities since June 1998.  The RO 
should ensure that all pertinent records of private or VA 
treatment, not already associated with the claims folder, are 
procured for review.  

Moreover, additional development of the medical evidence is 
required.  The last examination of the veteran's back and 
hemorrhoid disorders was conducted in July 2001.  Where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

With respect to the back disorder, the 2001 VA examination 
report is inadequate to evaluate this condition.  As the RO 
noted in the 2004 supplemental statement of the case, VA 
recently amended the rating criteria used to evaluate 
diseases and injuries of the spine.  See 68 Fed. Reg. 51,454-
58 (Aug. 27, 2003).  Part of the criteria are the combined 
range of motion for the lumbar spine.  The 2001 examination 
report does not indicate the veteran's ability to extend the 
lumbar spine, so no conclusion can be reached as to the 
extent of any limitation of motion present.  With respect to 
the hemorrhoid disorder, the veteran indicated in his March 
2004 statement that he was experiencing rectal bleeding, 
which was not noted at the time of his July 2001 examination.  
There is a suggestion, therefore, that his hemorrhoid 
disorder has worsened, which warrants getting a new 
examination.

As a final note, this case must also be remanded for due 
process reasons.  Additional private treatment records were 
received at the RO in April 2004.  After receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the veteran, as provided in 38 C.F.R. § 19.31, 
unless the additional evidence is duplicative or not relevant 
to the issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this 
case, the newly obtained evidence was not duplicative of 
evidence already associated with the claims file, and it is 
relevant to these issues because it shows current objective 
findings and the veteran's contentions.  Therefore, in 
accordance with 38 C.F.R. § 19.37(a), the case is returned to 
the RO for consideration and the issuance of a supplemental 
statement of the case.

Accordingly, for the reasons given above, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.

1.  Tell the veteran to provide VA with 
copies of any evidence in his possession 
that pertains to his claims.

2.  Ask the veteran to identify all VA 
and non-VA health care providers where he 
has received treatment for his 
disabilities since 1998.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review, especially records from Maxwell 
Air Force Base and the Center for Pain of 
Montgomery.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 38 
C.F.R. § 3.159.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

3.  Obtain the veteran's medical records 
from the VA Medical Center in Montgomery 
for treatment from February 2004 to the 
present.  

4.  After receiving additional medical 
records described above, to the extent 
available, schedule the veteran for VA 
orthopedic and neurological examinations.  
The examinations are necessary to 
determine the severity of impairment 
caused by his service-connected lumbar 
strain with disk protrusion at L4-5.  The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner(s).  

All indicated tests and studies, to 
include x-rays and other diagnostic 
procedures deemed necessary, should be 
conducted.  This should include range of 
motion testing.  The examiner(s) should 
discuss the extent to which the appellant 
experiences functional impairments, such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc.  The rationale for 
all opinions should be explained in 
detail.  

5.  After receiving additional medical 
records described above, to the extent 
available, schedule the veteran for a VA 
examination to determine the current 
nature and severity of his hemorrhoids.  
All indicated studies should be 
performed, as well as clinical findings 
reported in detail.  The claims folder 
should be made available to the examiner 
for review in connection with his/her 
evaluation.  

6.  Then, after ensuring the VA 
examination reports are complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), have been completed, the 
RO should readjudicate these claims.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




